One-minute speeches (Rule 144)
We now come to the one-minute speeches on important political issues.
(EL) Mr President, it is no secret that the declared target for biofuels has been set at 10% of renewable energy sources.
I have the impression that the Commissioners for energy, the environment, industry and agriculture have different views. In the interests of saving time I will not refer to private communications. Nevertheless, how is it that there are four Commissioners and four different views?
What message, Mr President, ladies and gentlemen, can I pass on to Greek farmers who have converted or wish to convert their crops to produce first-generation biofuels following the restructuring of the CMO in sugar?
(RO) For the near festival organized by the European Parliament as part of the intercultural dialogue, each country was requested to produce a film on this theme. From what I understand, Romania's initial proposal was not accepted for the reason of not answering to the theme, but the production replacing it, namely the film California Dreaming, has even bigger shortcomings.
The first one is that it answers even less to the theme, despite its opening night at Cannes, mystifying the reality and altering my country's image. While all the other films transpose the intercultural dialogue at a personal, human level, the film California Dreaming relates an imaginary case of an American transport through Romania, which is stopped by the local authorities and ends in a civil war.
Moreover, the film is pigmented with obscene language, and scenes of explicit sex and violence, a unique case in the festival. I don't believe all these are virtues of the intercultural dialogue. But the biggest shortcoming is that, apparently, this film was not selected by the Romanian party, but by the European Parliament public servants.
If this is true, the situation is serious, because an apolitical concept, such as the intercultural dialogue, is consciously politicized for obscure reasons, thus damaging the image of a European Union Member State. Consequently, I request the European Parliament to examine this matter.
(ES) Mr President, transparency must be one of the cornerstones of EU institutions: for this Parliament too, and even more so for the European Commission, where senior officials have immense power, but hardly any political control at all.
Thus I wish to denounce in this House the Commission's practice of replying to political resolutions of this House through mechanisms similar to the times of the 'Politburo' or 'Kremlinologists' who analysed documents. I refer, for instance, although this is only one example, to the Minutes of the sitting of 13 December 2007, under the heading 'Action taken on Parliament's resolutions', where it is stated that a Commission communication on the action taken on a resolution adopted by Parliament had been distributed.
This text, Mr President, is published in English and French, not in all the official Community languages, as SP/207/5401, on a web page it took me three weeks to find with the assistance of secretarial staff and other House officials. Without transparency there can be no democracy; what we have here is hypocrisy in the Commission's discourse, claiming it has consulted Parliament and subsequently burying its documents and replies on the web without publicising them in any way.
(PL) Mr President, the debate on genetically modified organisms has come to the fore again in recent weeks. Polish farmers could reduce production costs by introducing GMOs, but do not wish to do so. This is because they want to protect European consumers and ensure that Polish agri-food products remain both healthy and good to eat.
Unfortunately, however, Polish farmers are bound by Union provisions. Each Member State of the Union ought to be able to decide for itself whether or not to introduce genetically modified organisms on its territory. Given that European taxpayers are already making a substantial contribution to supporting agriculture, agricultural products ought at least to be healthy, good to eat, and not contain any surprises.
Mr President, on Wednesday this week, Parliament will discuss the Lisbon Treaty, and citizens will watch this House on these institutional questions. But citizens are even more interested to see European institutions tackle the practical question of European policy-making. One of the most important issues is transparency and lobbying.
The EU Commission was well-advised, three years ago, to launch a so-called transparency initiative, but now we hear that the Commission wants to present a register in which no names of lobbyists would appear and no meaningful information on how much money is spent on lobbying would be available.
I warn the President of the Commission, Mr Barroso, and I also warn Mr Kallas not to undermine the credibility you have in Europe on the transparency initiative, but to come up with a meaningful register.
This is what citizens need, to believe in fair policy-making and decision-making in Brussels.
(CS) My original intention was to address an entirely different topic. Circumstances however, have forced me to express my opinion on a particularly serious matter, the proclamation of independence of Kosovo by Albanian separatists.
I am convinced that this development, which is contrary to international law, will have tragic consequences and repercussions for all of Europe. It is particularly tragic that the EU intends to endorse this act of separatism carried out at the expense of Serbia, an already heavily tried sovereign state. This is fundamentally unacceptable.
The whole scenario of this separatist act reminds me vividly of events that took place in 1938 in my own home country of Czechoslovakia. At the time an act of separatism carried out by German nationalists and also supported at the time by the Western powers was followed by the most terrible war in history. It is well known that history either repeats itself as a farce or as a tragedy.
We must not allow either of these situations to arise. I call on this House to oppose this separatist act and infringement of Serbian sovereignty.
(BG) Mr. Chairman, Dear colleagues, I am taking the floor, urged by a huge social, economic, environmental and moral problem which has been eroding the Bulgarian society for 18 years now. Instead of being resolved, it continues to grow like a malignant tumour with unpredictable consequences.
I am talking about Kremikovtzi Metallurgical Works, which is supposed to play a strategic role in the Bulgarian economy. Unfortunately, over the last decade and a half, instead of generating revenues to the treasury, it has turned into a canker for the whole society. It is used only for the private gain of certain mafia groups and as a source to fill the coffers of political parties. And all this has been going on under the protection of several governments in a row, including the incumbent one.
It is particularly alarming that the current crisis of Kremikovtzi, faced with the real threat of closing down and depriving ten thousand workers and their families of livelihood, is the direct result of the actions of people linked to both the criminal underworld and the top establishment.
These are the former CEO Valentin Zakhariev, the former Prosecutor General Nikola Filchev, and the former head of the specialised police task forces ("the berrets”) Filko Slavov. Their names are associated not only with the management of Kremikovtzi but also with the darkest sides of Bulgagria's transition to democracy, including the assassination of the military prosecutor Nikolay Kolev.
As it turns out these people have enjoyed and continue to enjoy protection by the judiciary and the government. They continue to feel above the laws. I am confident that it is inconceivable for a member state to...
(The Chairman interrupts the speaker)
(RO) Mr. President, dear colleagues, at the beginning of February, the European Commission published the Interim Report on Progress in Romania with Judiciary Reform. This year's Final Report is prepared for June and will decide whether the safeguard clause will be applied or not. I believe this will not be the case, since the institutions criticized for staying behind can solve their problems in the four monitored fields during this period.
The enforcement of the safeguard clause would mean non-recognition of the court orders in the Member States, which would affect the citizens and parties to proceedings who are not to blame for the fact that the relevant institutions, the Government and the Parliament, fail to fulfil their obligations. The enforcement of the safeguard clause should be considered as not to be directed against the Romanian citizens because it is normal for those who are guilty of not meeting their obligations to answer for it, and not the Romanian citizens.
(HU) Mr President, on 13 February Australia's Labour Prime Minister Kevin Rudd made a formal apology on behalf of the Australian government for the indignities inflicted on the indigenous Aboriginal population over two centuries. This gesture speaks for itself, and it is especially topical for us here in Europe.
More than 60 years on from the tragic events that occurred during and after the second World War, there is a country in Europe where three million people - your people, Mr President - were driven into exile, while another half a million citizens were deprived of their citizenship, their human rights and their property. To this date, no apology has been made.
Europe is built not on nationalism and confrontation, but on apologies and forgiveness, on the politics of reconciliation. Instead of focusing on collective guilt and scapegoat-seeking, it would be good if the leaders of every Member State in the European Union and in Europe were guided by a commitment to adhere unconditionally to fundamental European values, to respect each other, to apologise, and to protect human and minority rights. Thank you very much.
Mr President, next Sunday, on 24 February, Estonians will celebrate the 90th anniversary of the birth of their independent statehood. In spite of being a relatively young state, Estonia has been part of European cultural heritage and shared values since the 13th century. However, a special feature of the 90 years since the proclamation of independence that we share with our neighbours - Latvians and Lithuanians - is that we have enjoyed freedom for only 39 years, because of foreign occupations. Therefore, I would like to recall one important fact: exactly 25 years ago, the European Parliament, as the first European institution to do so, reacted to the appeal of 45 freedom fighters from Lithuania, Latvia and Estonia, and adopted a resolution supporting the idea of restoring sovereignty to the three occupied Baltic nations. I would like to thank all previous and current Members of the European Parliament who courageously expressed solidarity with the three Baltic nations.
Mr President, in the lead-up to the Beijing Olympics, the focus of the international community is on China's record for violations of human rights. However, we must not forget that other species, primarily the tigers, are suffering too. Their numbers are being devastated due to huge demand - largely from China - for tiger-related products.
The cause of their looming extinction is the illegal poaching of tigers in India. Even in reserves, keepers have been shot to get at the tigers. These are then illegally transported across the border to China. It is estimated that one tiger is killed every day. At this rate the tiger will be virtually extinct within the next five years.
I welcome the news last week that the Indian Government plans to create eight new reserves to protect their dwindling population of tigers. Nevertheless, it will take five years to set up new reserves, and in the last five years the population of tigers has already dropped by over 50%. Therefore, unless the European Union and international community take urgent action in curbing demand and tackling illegal poaching and trafficking, and changing attitudes in China on tiger-related products, the new reserves will be too little too late.
Finally, I hope you will support me on Tiger Protection Awareness Day.
(The President cut off the speaker)
(HU) Thank you, Mr President. Ladies and gentlemen, the blatantly racist comments made by Mr Silvio Berlusconi last week, in which he called for zero tolerance towards Roma, illegal immigrants and criminals, are shocking and unacceptable.
In a statement yesterday, Mr Francesco Storace, who is running for mayor of the Italian capital, spoke of 'denomadising' Rome, thereby making it clear that Roma have no place in the eternal city. Can these statements be happening just 18 days after the European Parliament adopted a resolution on a European Strategy on the Roma?
I would ask my fellow Members from Italy to explain to their colleagues at home why it was that we supported this resolution, the objectives it contains that we formulated together, and why abusing Gypsies is inappropriate in the 21st century. The open letter published by me in connection with these anti-Romani statements was signed by a total of 72 Roma non-governmental organisations including 33 in Italy, 12 in Hungary, 9 in Macedonia, 4 in Romania, 3 in Turkey, 2 in Moldova, 5 in Bulgaria, and 2 in France. Thank you.
(PL) Mr President, Mr Alexander Milinkiewicz, the leader of the opposition in Belarus, has been detained once again in Minsk today. Mr Milinkiewicz is a Sakharov laureate. The European Parliament awarded him this prize in 2006. Mrs Olga Kazulin has also been detained. She is the wife of Mr Alexander Kazulin, a prominent opponent of Mr Lukaszenko.
Mr Milinkiewicz took part in a demonstration organised by private entrepreneurs, whose freedom of action has been restricted by new provisions increasing their tax burden and restricting their freedom to employ workers. It was not the first demonstration in which this social group had expressed its discontent. The march organisers were also detained and interrogated along with Mr Milinkiewicz and Mrs Kazulin, who had not participated in the march. How many times has Europe watched passively whilst the one of its own laureates was detained? How many times have human rights been violated with impunity just beyond the Union's eastern border?
(PL) Mr President, last week the Polish media reported the story of Karolina, a young girl whose life has been ruined by her former boyfriend. Without her knowledge or consent, the boyfriend recorded their shared private experiences and posted the recordings on the Internet after the end of their relationship. Karolina's family and friends received e-mails containing pornographic material. As she is not a minor, Karolina is not protected under Polish law and the perpetrator of this action remains unpunished. The Polish authorities have undertaken to change the law at the earliest opportunity, so as to protect individuals whose privacy and dignity have been violated in this way. The Internet transcends national borders, however, and there is no common Union legislation to deter potential perpetrators and penalise those who commit actions of this kind.
I appeal to the Commission and to the Member States to combat such behaviour, which could be described as rape over the Internet.
(DE) Mr President, ladies and gentlemen, too many animal sanctuaries in Europe basically serve only one purpose, and that is to dispose of stray cats and dogs. This sounds cruel in itself, but the real cruelty is only revealed in the methods deployed for this purpose, which entail every conceivable form of barbarity, from poisoning to starvation and clubbing to death. The worst aspect of this scenario, however, is that these cruel acts are not taking place far away in distant countries; no, as committed activists from Austria have told me, they are happening right on our doorsteps. Cases of animal cruelty only recently came to light in the Czech Republic, for example.
What is also worrying is the Commission's brief and pithy statement that the protection of domestic animals still falls within the jurisdiction of the Member States. It seems that the Commission very often acts when it is not supposed to, and takes far too little action when it ought to. This situation must change, for a national competence does not mean that the EU should distance itself from an issue entirely.
I therefore appeal to all Members not to kill off the issue of animal killing stations in their own countries by remaining silent. I also appeal to the Commission and the Council to condemn these cruel acts.
Mr President, I am seriously concerned by the misconception that a colleague of mine, Sahra Wagenknecht, spread in an interview with the Russian news agency 'Regnum' on 7 February this year. She accused the Estonian Government of disregarding human rights, and the European Union of conducting a silent cover-up with regard to the 'Bronze Night' and the trials that followed in Estonia.
I can assure you that the ongoing trials of the people accused of organising the riots are being carried out in accordance with the rule of law and with respect for human rights. I would also like to remind my colleague that one of the purposes of the state is to guard the sanctity of private property.
The marauding in Tallinn last year had nothing to do with freedom of expression or the right to demonstrate. Criminal acts were committed, and that is why the state was obliged to intervene. Justification of crime is no ennoblement to a politician and, fortunately, the views of Sahra Wagenknecht cannot to be said to extend to all the political left.
(PL) Mr President, the Parliament in Kosovo declared independence yesterday. Serbia has therefore lost the cradle of its nationhood for the second time in history. I would remind the House that the Turks first seized this province from Serbia in the Middle Ages. In our times, supported by Member States of the Union and by our own silence, Serbia has once again suffered the loss of this territory, which is so precious to it. Ladies and gentlemen, Kosovo's declaration of independence constitutes a violation of international law on the inviolability and integrity of borders and countries. Kosovo's declaration of independence also amounts to opening Pandora's box, because it will foster extremism and nationalism and may fuel extremism of all kinds within Europe and beyond. We already have to deal, amongst other things, with similar claims in Ossetia, Nagorno-Karabakh and the Basque Country. This is a very ill-judged move as far as one particular Member State is concerned, namely Cyprus. How is that country supposed to respond? Cyprus is striving for reunification at the same time as we are supporting separatist movements. We should not accept the independence of Kosovo, because it poses a threat to the security of Europe and above all to the internal security of Serbia.
(DE) Mr President, Russia will be holding presidential elections at the beginning of March, but there are few signs of a positive outcome being likely. What has happened in the run-up to these elections? The opposition has been systematically obstructed and silenced, press freedom comprehensively curtailed, and the arrangements for the elections disrupted.
Let me give you just one example: the Russian opposition politician Garry Kasparov, who is highly critical of the Kremlin, was arrested again by the police last week on completely spurious grounds. What will happen during the election? There will be no transparency in these elections, for Russia has put obstacles in the way of election monitoring by the OSCE. What will happen after the election? It is highly unlikely that the human rights situation will improve under a President Dmitry Medvedev enthroned by Putin. The EU must take action here. The Russian population should not be left to cope on its own.
(Applause)
(HU) Mr President, Kosovo's independence signifies a major change in the Balkans. This step, albeit painful, seems to be another inevitable rung on the ladder towards settlement in the Balkans.
As far as Kosovo's future is concerned, we need a solution that will secure the collective and individual rights of an indigenous minority, the Serbs, and ensure that they can continue to live as a community in their historic birthplace. If some of them nevertheless wish to leave Kosovo, however, we must prevent them from going to areas of Serbia inhabited by other ethnic groups, such as the Albanian-populated southern areas or the Hungarian-populated northern regions. A mass influx of this sort would simply create new tensions between the Serbs, who are understandably irritated at present, and these minorities.
By averting this risk we could facilitate another settlement that would include the long-term, and not merely superficial, regulation of relations between Belgrade and Novi Sad, and between the indigenous minorities in Vojvodina and the state; it could also help to break the deadlock and enable a functioning state to be established in Bosnia. Desirable developments such as these would be fostered by the system of ethnic rights and tolerance that is now to be put in place in Kosovo. Thank you, Mr President.
Mr President, I wish to point out that there are genuine concerns amongst trade unions in many Member States about the recent European Court judgment on the Laval issue. The Commission must urgently publish its view on how this decision impacts on the labour relations systems and, indeed, the collective bargaining systems of each of our Member States. I know the impact in Sweden is significant, and it is much less so in Ireland. Nevertheless, action is needed to make clear that the EU does not sanction social dumping anywhere.
It is particularly important that the Commission and the Member States take steps to prevent the catastrophist predictions of the Euro-sceptics becoming the common view of the issue. Genuine concerns need to be addressed and any loopholes for the unscrupulous to exploit must be closed off in European and legislative initiatives by European and national parliaments. I urge you, Mr President, to convey this matter to Commissioner Špidla and Commissioner McCreevy, both of whom have a role in this matter.
(HU) Thank you, Mr President. In my earlier intervention I mentioned that I am able to speak in my mother tongue here, but am not able to do so at home. By 'here' of course I was referring to the European Parliament, and 'at home', obviously enough, refers to the Slovak national parliament.
Outside parliament we can of course use our mother tongue; we can even use it in some higher education institutions, albeit to a much lesser extent than is warranted in view of the proportion of Hungarian speakers in the population. Of the 6.4% ethnic Hungarians in the population, barely 4% are represented in higher education and only 1.6% are studying in their mother tongue. For the first time in around 50 years, Hungarian-speaking Csángó children in eastern parts of Romania are able to learn Hungarian again, although in some villages this only takes place outside of school, if at all.
In spite of this, the statement made by Commissioner Orban on the so-called 'second mother tongue' was encouraging. We are sure that from now on the majority ethnic groups in European countries will place importance not only on the acquisition of the official language of the state, but also on ensuring that other groups living alongside them are able to preserve their mother tongue and learn it at every level in their own education institutions, and that they are able to use their mother tongue in the public administration, in the courts and in the legislature.
2008 is the Year of Intercultural Dialogue. May it live up to its name. Thank you.
(BG) Mr. Chairman, All countries are affected by the problem of raising children in a disadvantaged position. Children's rights and their protection call for an integrated policy.
The reduction of the number of institutionalised children is a wonderful goal but, in all countries, there will always be children in need of care by society because they have no parents or they are socially disadvantaged for other reasons. What we need is solidarity with these children and these countries rather than ostentatious clout that degrades their dignity.
I call upon the European Commission to undertake the development of special programmes for children in disadvantaged position, taking into account what the Member States have achieved and preventing any attempts at tarnishing their good name.
The dissemination of biased information, as is the case with a home in Bulgaria, should not be encouraged. This affects the image of my country. It does not contribute positively to the common European policy.
We need programmes for productive education of socially disadvantaged children, regardless of the manner and place in which they are raised; prevention of the exploitation of child labour and the involvement of children in various activities which affect their behaviour negatively.
(EL) Mr President, I should like to remind you that on 13 December 2006 the United Nations plenary session ratified the Convention on the Rights of Persons with Disabilities. The ratification of this convention has been ongoing since March 2007, but only 16 countries, two of which are EU Member States, have ratified it.
I think that since the EU has promoted a policy supporting the rights of the disabled in culture and human dignity, all Member States should ratify this convention. Its 50 articles describe in detail the rights of persons with special needs in every area of human activity (health, justice, family) and call for them to participate in decision making.
(RO) The European nationality offers a series of rights and freedoms on the entire EU territory. For this reason, by signing the Treaty establishing the European Community, the Member States undertook the obligation to prohibit any discrimination.
Nevertheless, a few days ago, I was informed about the case of a Romanian citizen who was not allowed to rent a car in Brussels for the reason of having Romanian nationality. The employee's refusal was merely based on an internal rule of the given car rental office. In recent days, I have found out from various citizens of my country of many other cases of discrimination on the criterion of Romanian nationality.
Dear colleagues, it is our duty, as representatives of over 490,000,000 Europeans, to raise an alarm. Through an active dialogue with our fellow citizens, we can contribute so that such incidents would be avoided in the future. I consider it to be the European Union's duty, as a democratic entity, to promote respect for the rights of all the Union's citizens by initiating European programmes of education and information against discrimination.
I also request the European Commission to verify whether the Member States comply with the obligations they undertook via treaties, regarding discrimination based on nationality.
(CS) In your contribution you spoke about the importance of ensuring that the International Protectorate in Kosovo remains part of Serbia in conformity with Resolution 1244 and international law. I am not sure what relation this has with the proclamation of independence of Kosovo, with which you seem to agree. You are certainly right in saying that it is our duty to ensure that Kosovo become once more multiethnic and democratic.
This unilateral proclamation of independence is an unprecedented breach of international law. Several hundred thousand inhabitants of this territory, who belong to eight different ethnic groups, were banned from their homes with the silent consent of the occupation forces. It is difficult to believe that these forces have not been able to create conditions for their return. Today, instead of helping to create such conditions, you agree with the unilateral proclamation of a second Albanian state. Mr President, does it not matter to you that the economy of this state seems to be dependant on opium trade in Europe?
The Parliament of the Czech Republic as well as Parliaments of other countries has demanded a solution to this issue through international negotiations. Let us realise that one-off solutions, as mentioned in your contribution, do not exist. Any solution sets a precedent. Let us not allow the breach of the Serbian sovereignty.
Mr Kohlíček, may I recommend that you read my statement through again. I think that might clear up any misunderstandings.
(HU) Mr President, I would like to offer my congratulations to the Albanian people of Kosovo on achieving independence, and to pay tribute to the memory of Albanian leader Ibrahim Rugova.
Every settlement plan put forward in the past decade and a half of the Yugoslav region's tragic history has been conceived in terms of peoples' self-regulation, of autonomies, and of power-sharing. The realisation of the Ahtisaari plan, the latest in a series that includes the Carrington Plan, the Dayton Agreement, the Rambouillet negotiations, and the Ohrid Agreement, also demonstrates that there is still a long way to go before we can consider relations among the different ethnic groups and national communities in our region to have been settled. It also shows, however, that in future a solution to every crisis can be found by means of international cooperation.
In this sense the Kosovo settlement sets an example and a precedent for us. We are confident that a successful outcome to the peaceful struggle for autonomy by ethnic Hungarians in Romania, and that of the Szekler Land for territorial autonomy, can also be achieved with the beneficial involvement of the European Union.
(SK) On 25 February 1948 the communists carried out a coup d'état and established a totalitarian regime in our country. This was the result of events that had been taking place in the country since 1946. Czechoslovakia was gradually losing freedom within the democratic environment of the re-established state. This is extremely important. Not only the defeat of Nazism but also the defeat of Communism is part of the heritage of united and peaceful Europe. Thanks to this event the representatives of ten Member States are able to sit in this House today.
I would like to draw your attention to three issues. There must be an equal condemnation of the rehabilitation of both the communist and nazi symbols. Both Communism and Nazism must be perceived as being equal, in particular because of the victims for whom they are responsible. Both the communist and the nazi totalitarian regimes were established in democratic states through the abuse of democracy. This is a reason for being vigilant even today, in the European Union. The victims of Communism would also deserve a minute silence observed in this House.
(EL) Mr President, according to the provisions of the CMO in tobacco, from 2009 the resources that are now given as direct subsidies to growers from pillar 1 will be transferred to pillar 2, which deals with structural measures.
In my country, Greece, tobacco is usually grown in semi-barren areas by poor farmers who have no other options. Therefore, if tobacco-growing is stopped in certain areas we will have social, economic and environmental problems.
I have also observed that the aim is tobacco-growing rather than smoking. Thus if we put a stop to tobacco-growing at the same time as smoking, we should all be in agreement, and this is how things ought to be. This is not the case, however. The European cigarette industry will continue to produce cigarettes, but all the tobacco will simply be imported from third countries.
We should therefore take the opportunity presented by the CAP review to try to remedy this wrong; we must show that the EU is a place of equality, justice and solidarity. This is why I ask for the present regime to be maintained after 2009 and for tobacco growers to continue...
(The President cut off the speaker)
(RO) On 4 February 2008, the Romanian Parliament ratified the European Union Reform Treaty. We welcome this ratification in the Romanian Parliament.
The Reform Treaty reaffirms the principle of equality of its citizens, gives legal force to the Charter of Fundamental Rights of the European Union, introduces the control of subsidiarity by national parliaments, recognizes universal access to the services of general economic interest, emphasizes the importance of energy security and strengthens the spirit of solidarity between Member States in this field, and imposes special measures to the fight against climate changes.
The introduction of the territorial cohesion concept and its recognition as an objective caused the European Parliament committees, with an important role in defining the structural and cohesion policies, to have increased activity after the ratification of the treaty.
From the point of view of the Committee on Transport and Tourism, the Reform Treaty legalizes the procedure of co-decision, which is already used in the field of maritime and air navigation and provides a legal basis for the European Parliament to be able to propose support actions for consolidating the identity of the tourism sector.
(HU) Thank you, Mr President. This is the umpteenth time that I have spoken in this Parliament about the ongoing contamination of the River Raba over the past seven years. We have obtained several promises from the Austrian agencies concerned, and indeed the Austrian and Hungarian authorities have devised a plan of action. The European Union has been observing this process closely, and the river committee set up by the two countries confers regularly - most recently just this week.
It seems that the politicians are doing their bit, but the thing is that in the meantime the river is dying. Now, moreover, it is dying not only on the Hungarian side, but on the Austrian side too. Eleven species of fish have so far died out, and 13 are seriously endangered. Greenpeace has carried out spot checks on water samples on several occasions, and has established that the Austrian factories are illegally contaminating the water, exceeding permitted levels many times over. On the river itself, meanwhile, there is more foam than ever.
The river I am speaking of is not a sewer, Mr President, but a Natura 2000 site, a genuine river wetland. The people who live there feel that either the EU legislation is not good, or compliance with it is inadequate. I think that we in this House must keep this matter on the agenda until it has been resolved once and for all. Thank you. I will certainly be doing so.
(RO) Mr. President, dear colleagues, the financial instruments related to the European Union cohesion policy have a major importance in reducing discrepancies between the regions of Europe.
In the case of the newest European Union Member States, the funds allocated by way of the cohesion policy have a crucial contribution to ensuring the future development of the less prosperous regions in these countries. The absorption rate of these funds in the new Member States is continuously increasing. The Union has to adjust the resources allocated by the instruments of the cohesion policy to the reality of an enlarged Europe.
Following Romania's and Bulgaria's accession, the guarantee of increasing the financial resources of the cohesion policy after 2013 has become a requirement. The increase of the cohesion funds is a logical consequence of the recent Union enlargement and it will prove the consistency of the Union's policy as regards the European regions that are less developed and will represent a strong political signal to the new Member States.
(SK) Recently we have had much debate about energy efficiency. Practice shows that current labelling of domestic appliances that informs consumers about how energy-intensive the appliances are does not represent reliable evidence. Since most appliances sold in shops belong to category A, clear information about the energy savings generated from the use of the appliance is lost and the manufacturer loses the motivation to produce an energy-efficient appliance.
If we want to motivate consumers and manufacturers, we have to ensure that domestic appliances are sorted according to new energy categories. The original categorisation of appliances has been in operation since 1994. I appeal to the European Commission to speed up both the preparation of the new system of labelling appliances and the process of including other appliances in this system that is also under way.
Mr President, I wish to raise an issue in relation to the payment of REPS to farmers. Over the last 14 years, REPS have been paid at a very early stage once the documentation has been filed with the Commission or with the Department of Agriculture in Ireland. I now understand that the payments are going to be delayed, and that over 6 000 farmers are already behind in respect of receiving payments. I also understand that this figure will rise to over 60 000 in the next few months.
The point is that farmers have planned their financial affairs for a 12-month period and have planned with their banks, and now many of them will not be able to make their repayments to the banks as a result of this change.
I would ask for my views to be conveyed to the Commissioner and for this matter to be resolved so that the old procedure -which was in place for 14 years - can be restored.
(FR) Mr President, international law is quite clear on this point. As far as Kosovo is concerned a state is said to exist when, firstly, it has a population, secondly a territory and, thirdly, public services. There are no public services in Kosovo, and the Commission only needs to go there to see as much. The only service that operates there is the mafia.
A state is sovereign when it has full powers of authority. Proof, as the President of Parliament has just told us, that Kosovo's powers of authority have been in a state of supervised sovereignty.
A state is sovereign when its authority is independent, autonomos in Greek, that is to say when it can decide for itself what it does. In Kosovo it is NATO and the United States that decide.
A state is sovereign when its authority is exclusive. Within the territory of Kosovo, however, there are several forces at work, not just a single one.
A state is sovereign when it respects the principle of uti possidetis, the inviolability of borders.
In other words, Kosovo does not meet any of the criteria required of a sovereign state under international law. And why? Because after setting up delinquent states and gangster states we are now inventing laboratory states where the European Commission tests and invents federalism by breaking-up countries.
(SK) Kosovo's declaration of independence yesterday probably is, and will be, a dangerous precedent for the development of various countries and regions of the world. The fact that this act has enjoyed significant political and diplomatic support of the US and of the majority of the large states of the European Union makes it even more questionable, as it has been clear since the beginning that this is a violation of international law.
A much better solution for the Balkans would be for the European Union to contribute to greater democratisation in Serbia. This would in turn create a more positive atmosphere in the process of consolidation of relations between the Serbs and the Albanian minority in their common territory. Of course this would clearly be a long-term affair. It is also naive to think that the calls for the rights of minorities to territorial autonomy, boosted by this precedent, will not become an irresolvable problem even for the Member States of the European Union themselves in the near future.
Mr President, could I support my colleague and urge the Commission not to keep picking rows with different sections of the Irish authorities for the next few months, because we have a rather important job on hand? Need I spell out exactly what will be required of the Irish in relation to the Lisbon Treaty?
I rise particularly to complain about the way the officials have picked on the REPS payment system in Ireland. For over 14 years the Department of Agriculture authorities in Ireland - with the acquiescence of the Commission - had a scheduled payment of the Rural Environment Protection Scheme payments to thousands of farmers and their families. Now this year, in the last month, the Commission have decided that it cannot be paid now, it must be paid at the end of the year. Please do not pick rows with Irish farmers or any section in Ireland this year above all years, and let them have the monies they are entitled to have, in the way they have been paid for over 14 years now. Now is not the time to pick rows. Please hear us.
That concludes the item.